         Case 2:19-cv-00777-JB-SMV Document 64 Filed 08/10/20 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

TYLER GROUP PARTNERS, LLC;

         Plaintiff,

v.                                                                                     No. 19-cv-0777 JB/SMV

BERT MADERA; MONTIE CAROL MONTGOMERY;
and PITCHFORK CATTLE COMPANY, LLC;

         Defendants.

                        ORDER SETTING SETTLEMENT CONFERENCE

         THIS MATTER is before the Court pursuant to a telephonic status conference held on

August 7, 2020. To facilitate a final disposition of this case, a mandatory Settlement Conference

will be conducted in accordance with Rule 16(a)(5) of the Federal Rules of Civil Procedure. The

conference will be held on October 8, 2020, at 9:00 a.m. MDT via Zoom. All individuals

attending the Settlement Conference must familiarize themselves with Zoom prior to the

Settlement Conference.

         The parties or a designated representative, other than counsel of record, with final

settlement authority, must attend via Zoom. Counsel who will try the case must also attend via

Zoom. Those attending the settlement conference must treat as confidential the information

discussed, positions taken, and offers made by other participants in preparation for and during the

conference.1 See generally Hand v. Walnut Valley Sailing Club, No. 11-3228, 2012 WL 1111137

(10th Cir. Apr. 2, 2012) (unpublished) (affirming dismissal of case as sanction for violating


1
  This does not prohibit disclosures stipulated to by the parties, necessary in proceedings to determine the existence
of a binding settlement agreement, or as otherwise required by law.
         Case 2:19-cv-00777-JB-SMV Document 64 Filed 08/10/20 Page 2 of 4




confidentiality of settlement conference). Counsel shall advise their clients regarding appropriate

attire for appearance in federal court.

        No later than September 18, 2020, Plaintiff2 shall serve on Defendant a letter setting forth

at least the following information: (a) a brief summary of the evidence and legal principles that

Plaintiff assert will allow it to establish liability; (b) a brief explanation of why damages or other

relief would be warranted; (c) an itemization of the principles supporting those damages; and (d) a

settlement demand.

        No later than September 28, 2020, Defendant shall serve on Plaintiff a letter that sets forth

at least the following information: (a) any points in Plaintiff’s letter with which the defense agrees;

(b) any points in Plaintiff’s letter with which the defense disagrees, with references to supporting

evidence and legal principles; and (c) a counteroffer.3 If a release is contemplated, defense counsel

shall include a proposed form of release with the letter.

        Each of these letters typically should be five pages or fewer, and counsel must ensure that

each party reads the opposing party’s letter before the Settlement Conference. If the case does not

settle, Plaintiff shall provide copies of these letters to the Court no later than 5:00 p.m. MDT on

October 1, 2020. Otherwise, the letters will be kept confidential.

        No later than 5:00 p.m. MDT on October 1, 2020, each party must provide the Court, in

confidence, a concise position statement (typically no more than ten pages) containing an analysis

of the strengths and weaknesses of its case and the names of the individuals who will be attending


2
  Herein, the terms “Plaintiff” and “Defendant” encompass both singular and plural meanings.
3
   If the parties have engaged in settlement negotiations, Plaintiff’s demand should be lower than Plaintiff’s most
recent demand, and Defendant’s counteroffer should be higher than Defendant’s most recent counteroffer.

                                                        2
        Case 2:19-cv-00777-JB-SMV Document 64 Filed 08/10/20 Page 3 of 4




the conference and in what capacity. Position statements must be submitted to the Court by e-mail

at VidmarChambers@nmd.uscourts.gov.4

        No later than 5:00 p.m. MDT on October 1, 2020, each party must provide the Court a

list of the names of the individuals who will be attending the Settlement Conference and in what

capacity. This list must include the e-mail addresses and phone numbers for each attorney

attending the Settlement Conference. The Court must receive this information in order to

(1) send counsel the Meeting ID and Password for the Zoom Settlement Conference, and

(2) immediately communicate with counsel during the Settlement Conference should there be

technical difficulties with Zoom.        This list must be submitted to the Court by e-mail at

VidmarChambers@nmd.uscourts.gov.5

        Furthermore, if any party has in its possession any video or audio recording of the incident

upon which this action is based, that party must submit a copy of the recording to the Court no

later than 5:00 p.m. MDT on October 1, 2020.

        The Settlement Conference will not be vacated or rescheduled except upon motion and for

good cause shown. Any motion to vacate or reschedule the Settlement Conference shall provide

the Court with sufficient notice to ensure that other matters may be scheduled in the time allotted

for the Settlement Conference.

        The Court may contact counsel ex parte prior to the Settlement Conference to discuss the

Settlement Conference.


4
  Each e-mail message and its attachments cannot exceed 45 MB. Data exceeding 45 MB should be submitted in
individual e-mail messages, each less than 45 MB.
5
  Each e-mail message and its attachments cannot exceed 45 MB. Data exceeding 45 MB should be submitted in
individual e-mail messages, each less than 45 MB.
                                                    3
       Case 2:19-cv-00777-JB-SMV Document 64 Filed 08/10/20 Page 4 of 4




       IT IS THEREFORE ORDERED as follows:

Plaintiff’s letter and settlement demand
due to Defendant:                                     September 18, 2020

Defendant’s letter and counteroffer
due to Plaintiff:                                     September 28, 2020

Plaintiff provides copies of settlement letters
to the Court by:                                      5:00 p.m. MDT on October 1, 2020.

Parties’ confidential position statements
due to the Court:                                     5:00 p.m. MDT on October 1, 2020.

Settlement Conference:                                October 8, 2020, at 9:00 a.m. MDT

       IT IS SO ORDERED.


                                                      ______________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge




                                                  4
